783 N.W.2d 107 (2010)
Tara Katherine HAMED, Plaintiff-Appellee,
v.
WAYNE COUNTY and Wayne County Sheriffs Department, Defendants-Appellants, and
Sergeant Kenneth Dawwish, Corporal Netti Jackson, Sheriff Warren C. Evans, and Deputy Reginald Johnson, Defendants.
Docket No. 139505. COA No. 278017.
Supreme Court of Michigan.
June 23, 2010.


*108 Order
On order of the Court, the application for leave to appeal the July 7, 2009 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues whether: (1) defendants Wayne County and Wayne County Sheriffs Department may be held liable to the plaintiff for quid pro quo sexual harassment under MCL 37.2103G); (2) the plaintiffs incarceration in the Wayne County Jail is a public service within the meaning of MCL 37.2301(b); and (3) the trial court erred in permitting the plaintiff to amend her complaint to allege violations of the Michigan Civil Rights Act.
The motions for leave to file briefs amicus curiae are GRANTED. The Michigan Association for Justice and the Michigan Defense Trial Counsel, Inc. are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.